         Case 4:19-cv-00655-BSM Document 96 Filed 08/13/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

JANICE HARGROVE WARREN                                                            PLAINTIFF

v.                           Case No. 4:19-CV-00655-BSM

CHARLES MCNULTY, et al.                                                       DEFENDANTS

                                           ORDER

       Defendants’ motion for protective order [Doc. No. 92] is denied. Arkansas allows its

citizens to compel disclosure of public records from state and local authorities independent

of discovery rules, which is not affected by one’s status as a litigant. See City of Fayetteville

v. Edmark, 801 S.W.2d 275, 281–82 (Ark. 1990); Berry v. Saline Mem’l Hosp., 907 S.W.2d

736, 738 (Ark. 1995). Indeed, there are instances when a litigant might not receive

information through discovery, but Arkansas FOIA requires disclosure. See Berry, 907

S.W.2d at 738 (“The FOIA at times provides greater disclosure than do the discovery

procedures afforded by the [Rules of Civil Procedure].”).

       IT IS SO ORDERED this 13th day of August, 2021.




                                                      UNITED STATES DISTRICT JUDGE
